     Case 1:17-cr-00179-DAD-BAM Document 53 Filed 06/26/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                         No. 1:17-cr-00179-DAD-BAM-1
12                       Plaintiff,
13            v.                                        ORDER GIVING EFFECT TO STIPULATION
                                                        FOR CONTINUANCE OF BALANCE OF
14    CURTIS DOYLE GEAN,                                BRIEFING SCHEDULE
15                       Defendant.                     (Doc. No. 52)
16

17

18           On June 15, 2020, defendant Curtis Doyle Gean filed a motion for sentence modification

19   pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). (Doc. No. 47.) On June 16, 2020, the undersigned set

20   the briefing schedule by minute order, directing the government to file a response to the motion

21   no later than June 30, 2020, and defendant to file his reply, if any, by July 7, 2020. (Doc. No.

22   51.)

23           By stipulation filed on June 25, 2020, the parties requested that the balance of the briefing

24   schedule be extended. (Doc. No. 52.) The parties notified the court that the Bureau of Prisons is

25   not finished evaluating defendant’s internal request regarding this matter, and counsel for the

26   government is in the process of obtaining all relevant records from the Bureau of Prisons

27   regarding defendant’s motion. (Id. at 2.)

28   /////
                                                        1
     Case 1:17-cr-00179-DAD-BAM Document 53 Filed 06/26/20 Page 2 of 2

 1          Good cause appearing and the parties having so stipulated, it is hereby ordered that the

 2   government shall file a response to defendant’s motion for sentence modification no later than

 3   July 14, 2020, and defendant’s reply, if any, shall be filed by July 21, 2020.

 4   IT IS SO ORDERED.
 5
        Dated:     June 26, 2020
 6                                                      UNITED STATES DISTRICT JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
